 SPRAGUE ELECTRIC COMPANY533SPRAGUE ELECTRIC COMPANYandUNITED ELECTRICAL, RADIO &MACHINEWORKERSOF AMERICA, PETITIONER.Case No. 1-RC-0536.March 11,19510Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer 23.The Employer and the Independent contend that their currentcontract covering the Employer's employees at its North Adams, Mas-sachusetts, plants bars this petition.We find no merit in thiscontention.On October 2, 1950, the Employer and Independent executed a con-tract effective from October 9, 1950, to March 26, 1952, and containinga 60-day automatic renewal provision.On September 7, 1951, thecontracting parties began negotiations for a wage increase, and, onNovember 21, executed a new contract which, among other things,extended the expiration date of the 1950 contract to March 26, 1953.The instant petition was filed on November 16, 1951.Apart fromany other considerations, as the new contract was a premature exten-sion of the original contract, and as the petition was timely filed withrespect to the original contract, we find no bar to a present deter-mination of representatives.'We find that a question affecting commerce exists concerning therepresentation of the employees of the Employer within the meaningof Section 9 (c) and (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all employees of the Employer at itsBennington, Vermont, plant, excluding executives, professional em-ployees, office and clerical employees, guards, and supervisors as1At the hearing,the Employer moved to dismiss the petition because the unit requestedis inappropriate.The motion,which was referred to the Board by the hearing officer, isdenied for reasons set forth in paragraph numbered 4, below.2Local 2, Independent Condenser Workers' Union,herein referred to as the Independent,was permitted to intervene at the hearing on the basis of its current contract with theEmployer.On February 25, 1952, the International Union of Electrical, Radio andMachine Workers,CIO, hereinafter referred to as I.U. E , was permitted to intervene for,the purpose of appearing on the ballot,on the basis of, its interest showing submitted tothe Board.8The Van Idersttine Company,95 NLRB 966;A.Siegel & Sons,Inc,94 NLRB 471.98 NLRB No. 89.998666-vol. 98-53-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefined in the Act.The Employer and Independent assert that theunit is inappropriate because the Bennington plant is merely an accre-tion to the Employer's plants in North Adams, Massachusetts.ThePetitioner and Employer further disagree as to the unit placementof factory clerks and certain individuals whom the Employerdesignatesas "supervisors," discussed below.The Employer is engaged in the manufacture and sale of capacitors,resistors,and ceramic coated wire. It operates three plants at NorthAdams, Massachusetts, where all types of these productsare manu-factured; one plant at Bennington, Vermont, which produces onlyceramic coated wire; and one plant at Nashua, New Hampshire, notinvolved in this proceeding, which produces resistors and capacitors.4Since 1937, the Employer and Independent have had collectivebargaining agreements covering the production and maintenance em-ployees at all three North Adams plants.The terms of the most recentcontracts between these parties described in paragraph numbered 3,above, appear to have been applied to the Bennington plant, althoughthe coverage clauses of the contracts refer only to North Adamsemployees.The Employer's North Adams plants are located on Marshall Street,Beaver Street, and Brown Street, from 11/2 to 2 miles apart.Theceramic wire coating department, which has been in operation for anumber of years and employs about 74 employees, is situated in theBrown Street plant where the Employer's main officesare alsolocated.In 1951, due to the increasing volume of orders for coatedwire, the Employer acquired the plant in Bennington, about 18 milesdistant, to augment its production of this product.Limited opera-tions began in July and full-scale production began in about September1951.There are about 100 employees at the Bennington plant.Of these,about 28, who had previously worked at North Adams but lived in ornear Bennington, were transferred to the new plant during the initialperiod of operation.5The remainder of the employees was recruitedfrom the Benningtonarea.6The Bennington plant operates on a3-shift basis and the employees are on the same payroll and subjectto generally the same conditions of employment as those at NorthAdams.North Adams supervisors divide their time between theplants and a supervisor is present at all times, except on the thirdshift when no supervising personnel are present from about 1 a. m. to4 The Employer also has a plant in Milwaukee,Wisconsin,the operations of which arenot disclosed in the record.6At the time of their transfer,some of these employees were told by the employmentmanager at North Adams that their existing checkoff authority to the Independent wasterminated.6 Relatively few employees at North Adams live in the Bennington area. SPRAGUE ELECTRIC COMPANY5357 a. in. Some hiring is performed at the Bennington plant bypersonnel representatives from North Adams.Raw materialsfor the Bennington plant are purchased and receivedat North Adams, and the finished products are returned to NorthAdams for shipment.North Adams also furnishes services such asmaintenance, engineering, and certain clerical work.Bennington,however, performs the complete manufacture of the ceramic coatedwire and maintains some of its own production records 7Over-alllabor policy for all the Employers' plants, including Nashua, NewHampshire, and Milwaukee, Wisconsin, is formulated at North Adams.There is no interchange of employees between Bennington and NorthAdams and, since the original assignment of personnel, there has beenvirtually no transfer of employees between these plants.While certain of the factors detailed above and emphasized by theEmployer and Independent, such as the interrelationship of the plantsand identity of conditions of employement, indicate the propriety ofincluding the Bennington plant in the North Adams unit, they are notso compelling as to require our holding that no other unit is appro-priate.Other factors here present also justify a unit confined to theBennington plant, as requested by the Petitioner. In the latter con-nection we note : The conduct at Bennington of a complete manu-facturing operation, from raw material to finished product; thegeographical separation of the plants; the substantially different areasof labor supply; the virtual lack of interchange and transfer ofemployees; and the absence of any controlling history of collectivebargaining on a broaderbasis.8In view of these circumstances, webelieve that a separate unit of the Bennington plant employees mayalso be appropriate, depending upon the results of the election here-inafter directed.9-Thereremainsfor consideration the unit placement of the followingindividuals :Machine and solution mixing "supervisors":The petitioner con-tends that these individuals should be excluded as supervisors whilethe Employerassertsthey are not supervisors within\the definition ofthe Act.There are three machine "supervisors" and one solutionmixing"supervisor."One machine "supervisor" works on each shiftand the solution mixing "supervisor" works on the third shift.The7 Limited spot inspection is performed at North Adams.However,full inspection ofthe finished product is conducted at Bennington before shipment to North AdamssEven assumingthat the NorthAdams contracts covered the Bennington plant, thatplant was in full-scale operation for only about 2 months before the filing of the petitioD,and a bargaining history of such short duration is, therefore,clearly not controlling.'Brown Equipment&Manufacturing Co, Inc.,93 NLRB 1278;Sinclair RefineryCowpany,92 NLRB 643. In view of our determination herein, we find it unnecessary to passupon the Petitioner's request to reopen the record to receive in evidence an employeeinformation booklet issued by the Employer to its Bennington employees and allegedlyshowing that the Employer treated the Bennington plant as a separate operation. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachine "supervisors" see that the machines are kept running andthat the production orders are handled in accordance with the instruc-tions left by the foreman.They help the machine operators repairtheir machines in case of breakdowns. If a machine does not functionproperly and they cannot correct it themselves, they have standingorders to shut down the machine and to start on another job. The solu-tion mixing "supervisor" follows a set of detailed instructions leftby the foreman as to the solution to be mixed.These "supervisors"earn about 5 cents per hour more than the machine operators and donot attend training sessions established for foremen.They have noauthority to hire, discharge, discipline, promote, transfer, or give timeoff to any employee or effectively to recommend such action.On theforegoing facts and the entire record, we find that the machine andsolution mixing "supervisors" are not supervisors as defined in Section2 (11) of the Act and shall, accordingly, include them in the votinggroup.'°Factory clerks:The Petitioner contends, contrary to the Employer,that the two factory clerks should be excluded from the unit.Theseemployees work in the plant under the supervision of the foreman.They maintain the production records and collect and distributeemployee time cards.Upon the entire record, we find that these twoindividuals are factory clericals and shall include them in the votinggroup 11We shall direct an election in the following voting group :All production and maintenance employees of the Employer atitsBennington, Vermont, plant, including factory clericals, machineand solution mixing supervisors, and watchmen,12 but excluding ex-ecutives, professional employees, office clericals, guards, and super-visors as defined in the Act.If a majority of the employees select the Petitioner or the I. U. E.as their representative, they will be taken to have indicated theirdesire to be represented in a separate unit, and the Regional Directorconducting the election directed herein is instructed to issue a certifi-cation of representatives to the Petitioner or I. U. E. for the unit de-scribed above which the Board, under such circumstances, finds to beappropriate for the purposes of collective bargaining.If a majorityselect the Independent, they will be taken to have indicated their desireto be included in the production and maintenance unit at the Employ-er'sNorth Adams plants currently represented by the Independent,10LockheedAircraft Corporation,87 NLRB 40.11SeeContinental Carbon, Inc.,94 NLRB 1026.12The parties agree, and we find, that the three watchmen are not guards within themeaning ofthe Act. SEABOARD MACHINERY CORPORATION537and the Regional Director shall issue a certificate of results of electionto such effect.CHAIRMAN HERzoG took no part in the consideration of the aboveDecision and Direction of Election.[Text of Direction of Election omitted from publication in thisvolume.]SEABOARD MACHINERY CORPORATIONandINDUSTRIAL UNION OF MARINEAND SHIPBUILDINGWORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 15-RC-617.March 11, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. M. Mitchell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.,'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer .23.On October 17, 1951, the Boilermakers, Teamsters, and Machin-ists concluded negotiations with the Employer for initial contractscovering all of its employees.The parties agreed that the productionand maintenance employees at the Panama City plant could, on thebasis of occupational classifications, be divided appropriately intothree bargaining units, and the Employer consented to recognizeeach of the above unions as representative of its respective unit .PThat same day, the Boilermakers and Teamsters signed identicaliThe motion to intervene of the International Association of Machinists,Lodge No.1106, A. F. of L., herein called the Machinists,is granted for reasons stated in paragraphnumbered 3.2Intervening in this case on the basis of current contracts with the Employer are theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local No. 991,herein called the Teamsters,and theInternational Brotherhoodof Boilermakers,Iron Ship Builders and Helpers of America, Lodge No. 112,herein calledthe Boilermakers.2The 86 employees then employed at the plant consisted of 79 employees in productionand maintenance positions coming within the craft jurisdiction of the Boilermakers, 2truck drivers,and 5 machinists.98 NLRB No. 93.